Citation Nr: 0433402	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disk 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had periods of active service from 
November 1971 to November 1973 and from August 1974 to June 
1979, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.   

In the informal hearing presentation before the Board, the 
veteran's representative raises the issue of secondary 
service connection for degenerative disk disease of the 
lumbar spine and cites to Allen v. Brown, 7 Vet. App. 439, 
448 (1995) which holds that pursuant to the provisions of 38 
U.S.C.A. § 1110 (West 1991) and 38 C.F.R.    § 
3.310(a)(1994), "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  However, the Board notes that no 
arguments or evidence regarding this claim have been 
presented and the veteran has made no assertions regarding 
service connection on this basis.  Furthermore, this matter 
is not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.   



REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  The Board 
notes that the veteran's service records indicate that he had 
periods of active service from November 1971 through November 
1973 and also from August 1974 through June 1979.  The 
veteran's claims file contains service medical records from 
the veteran's second period of service, however it does not 
contain service medical records from the veteran's first 
period of service.  It is not clear why there are no service 
medical records from the veteran's first period of service, 
but the record does not reflect that those records are 
unavailable or that efforts to obtain those records would be 
futile.  38 C.F.R. § 3.159(c)(2).  Under the facts and 
circumstances of this case, the Board finds that the 
veteran's service medical records pertaining to his first 
period of service from November 1971 through November 1973 
should be obtained and associated with the claims file.  

The Board acknowledges that the veteran and his 
representative indicated that his back disorder is related to 
an automobile accident that occurred during his second period 
of service in August 1977.  Although the veteran and his 
representative did not indicate that he had any back problems 
during his first period of service, the Board believes it 
necessary to review these service medical records in order to 
determine their relevancy, probative value, and to ensure a 
complete record.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his representative and give them the 
opportunity to submit any argument and 
evidence concerning service connection on 
a secondary basis.

2.  The RO should take appropriate action 
to obtain any service medical records 
pertaining to the veteran's first period 
of service from November 1971 though 
November 1973.  All attempts to obtain 
service medical records should be clearly 
documented in the claims folder.  If no 
service medical records can be found, the 
RO should indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2004), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




